Exhibit99.1 Company Contact: Agency Contact: Joseph W. Baty, Chief Financial Officer Keith Lippert / Kirsten Chapman (801) 975-5186 Lippert / Heilshorn & Associates email: joeb@schiffnutrition.com (212) 838-3777 / (415) 433-3777 www.schiffnutrition.com email: KChapman@lhai.com SCHIFF NUTRITION INTERNATIONAL, INC. ANNOUNCES FISCAL 2009 FOURTH QUARTER AND YEAR-END RESULTS AND DECLARES SPECIAL CASH DIVIDEND OF $0.50 PER SHARE Salt Lake City, Utah, July 30, 2009: Schiff Nutrition International, Inc., (NYSE: WNI), today announced results for the fiscal 2009 fourth quarter and year ended May 31, 2009.The company also announced plans to return $0.50 per share to shareholders through a special cash dividend payable on August 28, 2009 to shareholders of record at the close of business on August 14, 2009. Financial Results
